  Case 6:19-cv-00100-RSB-BKE Document 41 Filed 04/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


RICKY MOSLEY,

              Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-100

       v.

HAROLD CARAVIELLO, Physicians’
Assistant,

              Defendant.


                                          ORDER

       After a careful, de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 39). Plaintiff did not file objections to the Report

and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court, GRANTS Defendant’s motion for summary judgment, (doc. 31), and

DENIES Plaintiff leave to appeal in forma pauperis. The Court DIRECTS the CLERK to

CLOSE this case and enter the appropriate judgment.

       SO ORDERED, this 30th day of April, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
